ACCEPTED
                                                                                              14-15-00210-CR
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                          8/3/2015 4:31:41 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 14-15-00210-CR

RUSSELL ONEIL GREEN                         X    14TH COURT OF APPEALS
                                                                  FILED IN
                                            X                        14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                            X                         8/3/2015 4:31:41 PM
VS.                                         X                        CHRISTOPHER A. PRINE
                                            X                                 Clerk
                                            X
THE STATE OF TEXAS                          X    OF THE STATE OF TEXAS


                 Court-Appointed Counsel’s Motion to Withdraw

TO THE COURT:

      COMES NOW, BOB WICOFF, attorney at law, and moves to withdraw as

attorney of record for the Appellant, Russell O’Neil Green, in the above cause, and as

grounds therefore would show as follows:

                                            I.

      The undersigned is filing, simultaneously with this motion, the Appellant’s

Brief in Support of Motion to Withdraw, in which he argues that there are no

arguable issues to be raised in the Appellant’s appeal. Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Stephens v. State, 35 S.W.3d 770 (Tex.App.-

Houston [1st Dist.] 2000, no pet).

      For the reasons that are stated in such brief, the undersigned moves that he be

allowed to withdraw from representing the Appellant further in this appeal. Should

this Court grant this motion, the undersigned will attempt to inform the Appellant of

the result of his appeal and will also attempt to inform the Appellant that he may, on
his own, pursue discretionary review in the Court of Criminal Appeals. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).

      The undersigned has mailed a copy of this motion, as well as a copy of both

the Appellant’s brief and a copy of the entire appellate record (which consists of one

volume of the Clerk’s Record and one volume of the Reporter’s Record) to the

Appellant at his current address, which is:

                                  Russell Oneil Green
                                  TDCJ # 01984982
                                  Holliday Unit
                                  295 N Freeway Service Road
                                  Huntsville, Texas 77320

WHEREFORE, the undersigned moves that he be allowed to withdraw as court-

appointed attorney of record for the Appellant, Russell Oneil Green, in the above

styled appeal.

                                              Respectfully submitted,

                                              Alexander Bunin
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff
                                              Bob Wicoff
                                              Assistant Public Defender
                                              Harris County Texas
                                              1201 Franklin, 13th floor
                                              Houston Texas 77002
                                              (713) 274-6781/(713)-368-9278 (Fax)
                                              TBA No. 21422700
                                               Bob.wicoff@pdo.hctx.net
                               Certificate of Service

      I hereby certify that on August 3, 2015, a true and correct copy of the

foregoing motion was delivered to the Harris County District Attorney’s Office,

appellate division, by efile.txcourts.gov, as well as to the Appellant at the following

address:

                                 Russell Oneil Green
                                 TDCJ # 01984982
                                 Holliday Unit
                                 295 N Freeway Service Road
                                 Huntsville, Texas 77320


                                              /s/ Bob Wicoff
                                              Bob Wicoff